DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/2020 has been entered. 
Claim Status
Claims 1-4, and 6-7, 10-14 and 17-24 are currently pending in this application.  Independent claims 1, 12 and 21 are amended. 
Response to Amendments/Arguments 
Applicant's amendments and arguments filed 12/8/2020 have been carefully studied and fully considered. 
Applicant's arguments with regard to rejection of present claims 1-4, 6-7, 10-11, 14, 17 and 23 under 35 U.S.C. 103 as being unpatentable over Suter et al. (US 2015/0336726; “Suter”) have been fully considered and are persuasive. The previous rejection of claims 1-4, 6-7, 10-11, 14, 17 and 23 based on Suter is withdrawn. 
Applicant's arguments with regard to rejection of present claims 12-13, 18-19, 20-22 and 24 under 35 U.S.C. 103 as being unpatentable over Suter have been fully considered but they are not found persuasive for at least the following reasons. 
Applicant contends that Suter does not teach a laminate tube as instantly claimed (in claims 12, and 21) that includes a specific shoulder region as recited. 
In response, the examiner disagrees with applicant’s characteristic of Suter.  Upon further review, it is noted that laminate tube taught by Suter comprises a shoulder region in which an internal barrier liner is formed as a hollow cylindrical extension portion with a closure diaphragm (Fig. 3, shoulder section B, of a hollow cylindrical extension portion with a closure diaphragm, para [0039]), meeting the claimed limitations. 

    PNG
    media_image1.png
    625
    446
    media_image1.png
    Greyscale

Any rejections and/or objections, made in the previous Office Action, and not repeated in the present Office Action, are hereby withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-13, 18-19, 20-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Suter et al. (US 2015/0336726; “Suter”). 
Regarding independent claim 12, claims 18-20, Suter teaches a laminate tube (fig. 2, para [0028]) comprising a laminate having (the multilayer laminate 10 of Suter, Fig. 1) comprising: 

    PNG
    media_image2.png
    273
    455
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    600
    459
    media_image3.png
    Greyscale

- a first layer having a polyethylene-based film (layer 1, Fig. 1, para [0027]-[0029], suitable materials include polyolefin, LDPE, HDPE, which are the same materials as that of the instant application, and meeting the claimed limitations of claim 12 and claim 20); 
- a second layer having a polyethylene-based film (polyethylene-based layer 2 that maybe of LDPE, Fig. 1, para [0034]); 
- a third layer having an aluminum barrier film (layer 4, Fig. 1, para [0027],); the aluminum layer of Suter has a thickness of 6 to 20 micron, see claim 3 of Suter on page 8, which range overlaps with the instantly claimed range of 7-20 microns of claim 12, and which range overlaps with the instantly claimed thickness of 9 microns or less of claim 19); 
- a fourth layer having low density polyethylene
 - a fifth layer having a polyethylene-based film with a melting temperature of less than 240.degree. C.; and a sixth layer having a polyethylene-based film with a sealing property, the sixth layer comprising 1% to 10% of polyolefin plastomer (para [0036]-[0038], Suter teaches the inclusion of one or more sealing layer of which the suitable materials include polyethylene-based material with sealing property, such as PE, PP, HDPE, LDPE, LLDPE, blends thereof; Suter teaches the inclusion of one or more layers of polyolefin blend, elastomer and HDPE; and two of such polyethylene-based films  collectively are considered as meeting the claimed fifth and sixth layer). 
It is noted that laminate tube of Suter comprises a shoulder region in which an internal barrier liner is formed as a hollow cylindrical extension portion with a closure diaphragm (Fig. 3, shoulder section B, para [0039]), meeting the claimed limitations. 

    PNG
    media_image1.png
    625
    446
    media_image1.png
    Greyscale

It is noted that Suter teaches its laminate in addition to the above discussed layers include additional layers such a barrier layer of EVOH (para [0039]), meeting the claimed limitations of claim 18.
It should be noted that the recitation of “the second layer is dry laminated to an outer side of the aluminum barrier film with an adhering agent, and the low density polyethylene of the fourth layer is extrusion laminated to an inner side of the aluminum barrier film such that a bond strength between the fourth layer and the aluminum barrier film is more than 500g/15 mm” of claim 12 are considered as product-by-process limitations.  It is the examiner’s position that the recited process does not result in a patentably distinctive structural difference in the resultant laminate.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP 2113.  [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.   
Further, it is noted that Suter teaches its multi-layered materials can be made by processes that include lamination, or otherwise include extrusion, coextrusion, blown 
It should be noted that the recitations of the manufacturing steps of the tube (i.e., punching…mounting…moving…) as recited in the instant claim 12 are considered as product-by-process limitations.  It is the examiner’s position that the recited process does not result in a patentably distinctive structural difference in the resultant tube.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP 2113.  [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.   
Regarding claim 13, absent a showing of criticality with respect to thickness of respective layer (a result effective variable), it would have been obvious to a person of 
Regarding independent claim 21, Suter teaches a laminate tube (Fig. 2, para [0028]) comprising a laminate (the multilayer laminate 10 of Suter, Fig. 1, Fig 2) comprising: 

    PNG
    media_image3.png
    600
    459
    media_image3.png
    Greyscale
 
    PNG
    media_image2.png
    273
    455
    media_image2.png
    Greyscale

- a first layer having a polyethylene-based film (layer 1, Fig. 1, para [0027]-[0029], suitable materials include polyolefin, LDPE, HDPE, which are the same materials as that of the instant application, see claim 3 and claim 17, and also meeting the claimed limitation of claim 2) 
- a second layer having a linear low density polyethylene-based film with a melting temperature of less than 240.degree. C. (polyethylene-based layer 2 of Suter, Suter teaches that suitable material for the layer 2/compatibility layer 2 include LLDPE, 
- a third layer having low density polyethylene in order to provide high adhesion (layer 3, see para [0035], Fig. 1, suitable material includes EAA, EMA , which is same as that of the instant application, see claim 6);  
- a fourth layer adjacent to the third layer and having an aluminum barrier film (layer 4, Fig. 1, para [0027],); the aluminum layer of Suter has a thickness of 6 to 20 micron, see claim 3 of Suter on page 8, which range overlaps with the instantly claimed range of 7-20 microns of claim 1, and which range overlaps with the instantly claimed range of 7-12 microns of claim 7, which range overlaps with the instantly claimed thickness of independent claim 21); 
- a fifth layer adjacent to the fourth layer and having low density polyethylene in order to provide high interlayer adhesion (layer 5, Fig. 1, para [0035], suitable material includes EAA, EMA , which is same as that of the instant application, see claim 6);  
 - a sixth layer having a liner low density polyethylene-based film with a melting temperature of less than 240.degree. C. (para [0036] Suter teaches the inclusion of sealing layer, Suter teaches a preferred polyolefin for the sealing layer is linear low density polyethylene, see para [0037]; it is expected that such LLDPE  film of Suter would possess a melting temperature similar to that of the instant application, absent a showing to the contrary. "Products of identical chemical composition cannot 
 - a seventh layer having a polyethylene-based film with a sealing property (para [0036]-[0037], Suter teaches the inclusion of one or more sealing layer of suitable polyethylene-based material, and one of such polyethylene-based film is considered as equivalent to the claimed sixth layer, and one another of such polyethylene-based film is considered as equivalent to the claimed seventh layer). 
It is noted that laminate tube of Suter comprises a shoulder region in which an internal barrier liner is formed as a hollow cylindrical extension portion with a closure diaphragm (Fig. 3, shoulder section B, para [0039]), meeting the claimed limitations. 

    PNG
    media_image1.png
    625
    446
    media_image1.png
    Greyscale

Further, it should be noted that the recitations of the manufacturing steps of the tube (i.e., punching…mounting…moving…) as recited in the instant claim 21 are considered as product-by-process limitations.  It is the examiner’s position that the recited process does not result in a patentably distinctive structural difference in the resultant tube.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP 2113.  [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.   
Regarding claim 22, as discussed in rejection to claim 21 above, Suter teaches a laminate (the multilayer laminate 10 of Suter, Fig. 1, Fig 2) comprising seven layers each having same or similar composition correspond to the respective seven layers of the instantly claimed laminate, also because the ranges taught by Suter substantially overlap those claimed, one would expect that the laminate of Suter would possess oxygen transmission rate and water vapor transmission rate that in the same or similar manner as the instantly claimed.  "Products of identical chemical composition cannot 
Regarding claim 24, as discussed in rejection to claim 12 above, Suter teaches a laminate (the multilayer laminate 10 of Suter, Fig. 1, Fig 2) comprising seven layers each having same or similar composition correspond to the respective seven layers of the instantly claimed laminate, also because the ranges taught by Suter substantially overlap those claimed, one would expect that the laminate of Suter would possess oxygen transmission rate and water vapor transmission rate that in the same or similar manner as the instantly claimed.  "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. See MPEP 2112. 01.  
Allowable Subject Matter
Claims 1-4, 6-7, 10-11, 14, 17 and 23 are allowed over the art of record. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAN LAN/Primary Examiner, Art Unit 1782